Exhibit 10.30
 
PROPELL TECHNOLOGIES GROUP INC.
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”), made effective as of March 1, 2013
(the “Effective Date”), by and between PROPELL TECHNOLOGIES GROUP, INC., a
corporation organized under the laws of the State of Delaware with offices
located at 1701 Commerce Street, 2nd Floor, Houston, Texas 77002 (the
“Company”), and JOHN A. ZOTOS, an individual (the “Consultant”).
 
RECITALS
 
A. The Company desires for Consultant to serve as its Corporate Secretary  and
to have Consultant serve on the Board of Directors of the Company (the "Board")
on the terms and conditions hereinafter set forth; and
 
B. Consultant desires to serve as the Company’s Corporate Secretary and to serve
on the Board and to perform and to serve the Company on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
agreements and covenants set forth herein, the parties hereto agree as follows:
 
1. Service.
 
(a) Duties. The Company hereby agrees to retain Consultant, and Consultant
hereby agrees to serve, as the Corporate Secretary of the Company. In his role
as Corporate Secretary of the Company, Consultant shall be responsible for such
duties and functions of a supervisory or managerial nature as may be directed
from time to time by the Board provided that such duties are reasonable and
customary for a Corporate Secretary. Consultant agrees that he shall, during the
term of this Agreement, except during reasonable vacation periods, periods of
illness and the like, devote such commercially necessary portion of his business
time, attention and ability to his duties and responsibilities hereunder;
provided, however, that nothing contained herein shall be construed to prohibit
or restrict Consultant from (i) serving in other various business capacities or
serving as a director or consultant of any corporation, except any business or
corporation that is a “Competitor” as defined in Section 6(a) below, with or
without compensation therefor; (ii) serving in various capacities in community,
civic, religious or charitable organizations or trade associations or leagues;
or (iii) attending to personal business; provided, however, that no such service
or activity permitted in this Section 1(a) shall materially interfere with the
performance by Consultant of his duties hereunder.


(b) Term.


(i) The term of this Agreement and Consultant’s consulting period shall be for a
term commencing on the date of this Agreement and ending on the third (3rd)
anniversary of the Effective Date (the "Consulting Period"). .
 
(ii) Notwithstanding anything contained herein to the contrary,
 
 
 

--------------------------------------------------------------------------------

 

(A) Consultant’s service with the Company may be terminated by the Company or
Consultant during the Consulting Period, subject to the terms and conditions of
this Agreement; and (B) nothing in this Agreement shall mandate or prohibit a
continuation of Consultant’s service following the expiration of the Consulting
Period upon such terms and conditions as the Board and Consultant may mutually
agree.


2. Compensation. (a) The Company agrees to pay the Consultant for the Services
set forth on this Agreement a fee of $2,500 per month, payable on a bi-weekly
basis.
 
(b) Stock Options. The Consultant shall receive non-restricted options to
purchase 1,000,000 shares of the Company’s common stock at an exercise price of
$.25 per share. The options will vest as follows: 250,012 options shall vest
upon the Effective Date and 20,833 options shall vest on each monthly
anniversary of the Effective Date for 36 successive months while Consultant is
employed by the Company. All such vested options will remain exercisable for a
period of five years from the Effective Date. Change of Control shall be defined
as a sale of all or substantially all of the Company’s assets, or any merger or
consolidation of the Company with or into another corporation other than a
merger or consolidation in which the holders of more than 50% of the shares of
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by the voting securities remaining outstanding or by
their being converted into voting securities of the surviving entity) more than
50% of the total voting power represented by the voting securities of the
Company, or such surviving entity, outstanding immediately after such
transaction.
 
(c) Reimbursement of Business Expenses. The Company shall promptly reimburse
Consultant for all reasonable out-of-pocket expenses incurred by him pursuant to
his service hereunder during the Consulting Period, including, but not limited
to, all reasonable travel and entertainment expenses. Consultant may only obtain
reimbursement under this Section 2(c) upon submission of such receipts and
records as may be initially required by the Board and, thereafter, as may be
required under the reimbursement policies established by the Company; provided,
however, that any expense that exceeds $5,000 shall require pre-approval by the
Board. Notwithstanding the foregoing, Consultant shall be permitted to charge
reasonable expenses delineated in this Section 2(d) to Company charge cards or
other credit accounts made available to Consultant by the Board.


(d) Taxes and Benefits. Consultant will file his own tax returns on the basis of
his status as an independent contractor. Consultant shall be solely responsible
for, and shall pay all taxes in accordance with applicable law. Consultant shall
not be entitled to benefits associated with employment status such as medical,
dental and life insurance or to participate in other Company benefit programs.
 
3. Termination of Service; Events of Termination.
 
(a) This Agreement may be terminated by the Consultant or Company with 30 days
prior written notice. The Company shall pay Consultant for any authorized
Services provided prior to the end of the notice period.


(b) Notice of Termination. Any termination of Consultant's service by the
Company or any such termination by Consultant (other than on account of death)
shall be communicated by written notice of termination to the other party
hereto. In the event of the termination of Consultant's service on account of
death, written notice of termination shall be deemed to have been provided on
the date of death.
 
4. Confidential Information.
 
(a) Consultant agrees that during the course of his service or at any time
thereafter, he will not disclose or make accessible to any other person, the
Company’s products, services and technology, both current and under development,
promotion and marketing programs, lists, trade secrets and other confidential
and proprietary business information of the Company or any Related Entities or
any of their clients. Consultant agrees: (i) not to use any such information for
himself or others; and (ii) not to take any such material or reproductions
thereof from the Company’s facilities at any time during his service for the
Company other than to perform his duties hereunder. Consultant agrees
immediately to return all such material and reproductions thereof in his
possession to the Company upon request and in any event upon termination of
service.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Except with prior written authorization by the Company, Consultant agrees
not to disclose or publish any of the confidential, technical or business
information or material of the Company, its clients or any other party to whom
the Company owes an obligation of confidence, at any time during or after his
service with the Company.


(c) In the event that Consultant breaches any provisions of this Section 4 or
there is a threatened breach, then, in addition to any other rights which the
Company may have, the Company shall be entitled, without the posting of a bond
or other security, to injunctive relief to enforce the restrictions contained
herein. In the event that an actual proceeding is brought in equity to enforce
the provisions of this Section 4, Consultant shall not urge as a defense that
there is an adequate remedy at law, nor shall the Company be prevented from
seeking any other remedies which may be available. In addition, Consultant
agrees that in the event that he breaches the covenants in this Section 5, in
addition to any other rights that the Company may have, Consultant shall be
required to pay to the Company any amounts he receives in connection with such
breach.


(d) Consultant recognizes that in the course of his duties hereunder, he may
receive from the Company or others information which may be considered
“material, non-public information” concerning a public company that is subject
to the reporting requirements of the United States Securities and Exchange Act
of 1934, as amended. Consultant agrees not to:
 
(i) Buy or sell any security, option, bond or warrant while in possession of
relevant material, non-public information received from the Company or others in
connection herewith, and


 
(ii) Provide the Company with information with respect to any public company
that may be considered material, non-public information, unless first
specifically agreed to in writing by the Company.
 
5. Inventions Discovered by Consultant.
 
(a) Consultant shall promptly disclose to the Company any invention,
improvement, discovery, process, formula, or method or other intellectual
property, whether or not patentable or copyrightable (collectively,
"Inventions"), conceived or first reduced to practice by Consultant, either
alone or jointly with others, while performing services hereunder (or, if based
on any Confidential Information, within one year after the Term), (a) which
pertain to any line of business activity of the Company, whether then conducted
or then being actively planned by the Company, with which Consultant was or is
involved; (b) which is developed using time, material or facilities of the
Company, whether or not during working hours or on the Company premises; or (c)
which directly relates to any of Consultant’s work during the Term, whether or
not during normal working hours. Consultant hereby assigns to the Company all of
Consultant’s right, title and interest in and to any such Inventions. During and
after the Term, Consultant shall execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain and enforce patents, trademarks and copyrights in any and all
countries on such Inventions, including, without limitation, the execution of
any instruments and the giving of evidence and testimony, without further
compensation beyond Consultant’s agreed compensation during the course of
Consultant’s service. All such acts shall be done without cost or expense to
Consultant. Consultant shall be compensated for the giving of evidence or
testimony after the term of Consultant’s service at the rate of $500/day.
Without limiting the foregoing, Consultant further acknowledges that all
original works of authorship by Consultant, whether created alone or jointly
with others, related to Consultant’s service with the Company and which are
protectable by copyright, are "works made for hire" within the meaning of the
United States Copyright Act, 17 U.S.C. (S) 101, as amended, and the copyright of
which shall be owned solely, completely and exclusively by the Company. If any
Invention is considered to be work not included in the categories of
 
 
3

--------------------------------------------------------------------------------

 
 
work covered by the United States Copyright Act, 17 U. S. C. (S) 101, as
amended, such work is hereby assigned or transferred completely and exclusively
to the Company. Consultant hereby irrevocably designates counsel to the Company
as Consultant's agent and attorney-in-fact to do all lawful acts necessary to
apply for and obtain patents and copyrights and to enforce the Company's rights
under this Section. This Section 6 shall survive the termination of this
Agreement. Any assignment of copyright hereunder includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as "moral rights" (collectively "Moral Rights"). To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Consultant hereby waives such Moral Rights and consents to any
action of the Company that would violate such Moral Rights in the absence of
such consent. Consultant agrees to confirm any such waivers and consents from
time to time as requested by the Company.


6. Non-Compete; Non-Solicitation.
 
(a) Non-Compete. For a period commencing on the Effective Date and ending one
year after the date Consultant ceases to be retained by the Company (the
"Non-Competition Period"), Consultant shall not, directly or indirectly, either
for himself or any other person, own, manage, control, materially participate
in, invest in, permit his name to be used by, act as consultant or advisor to,
render material services for (alone or in association with any person, firm,
corporation or other business organization) or otherwise assist in any manner
any business which develops, markets or sells products that are directly
competitive with the products being developed or sold by the Company at the time
of termination (collectively, a "Competitor"). Nothing herein shall prohibit
Consultant from being a passive owner of not more than 5% of the equity
securities of a Competitor which is publicly traded, so long as he has no active
participation in the business of such Competitor.
 
(b) Non-Solicitation. During the Non-Competition Period, Consultant shall not,
directly or indirectly (i) induce or attempt to induce or aid others in inducing
anyone working at or for the Company to cease working at or for the Company, or
in any way interfere with the relationship between the Company and anyone
working at or for the Company except in the proper exercise of Consultant’s
authority; or (ii) in any way interfere with the relationship between the
Company and any customer, supplier, licensee or other business relation of the
Company.
 
(c) Scope. If, at the time of enforcement of this Section 6, a court shall hold
that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.
 
(d) Independent Agreement. The covenants made in this Section 6 shall be
construed as an agreement independent of any other provisions of this Agreement,
and shall survive the termination of this Agreement. Moreover, the existence of
any claim or cause of action of Consultant against the Company or any of its
Related


Entities, whether or not predicated upon the terms of this Agreement, shall not
constitute a defense to the enforcement of these covenants.
 
7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns. The Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all its assets to expressly assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. Consultant
agrees that this Agreement is personal to him and may not be assigned by him
other than by the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Consultant’s legal representative.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware of the United
States of America without regard to principles of conflict of laws. The State of
Delaware shall be the exclusive jurisdiction for any disputes arising under this
Agreement and the Parties hereby consent to such jurisdiction.
 
9. Entire Agreement. This instrument contains the entire understanding and
agreement among the parties relating to the subject matter hereof, except as
otherwise referred to herein, and supersedes all other prior agreements and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof. Neither this Agreement nor any provisions hereof may be
waived or modified, except by an agreement in writing signed by the party(ies)
against whom enforcement of any waiver or modification is sought.
 
10. Severability. In case any one or more of the provisions of this Agreement
shall be invalid, illegal or unenforceable in any respect, or to any extent, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
11. Notices. Any notice required or permitted to be given under the provisions
of this Agreement shall be in writing and delivered by courier or personal
delivery, facsimile transmission (to be followed promptly by written
confirmation mailed by certified mail as provided below) or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Company: 1701 Commerce Street Second Floor Houston, TX 77002







If to Consultant: Mr. John A. Zotos 1701 Commerce Street Second Floor Houston,
TX 77002


If delivered personally, by courier or facsimile transmission (confirmed as
aforesaid and provided written confirmation and receipt is obtained by the
sender), the date on which a notice is delivered or transmitted shall be the
date on which such delivery is made. Notices given by mail as aforesaid shall be
effective and deemed received upon the date of actual receipt or upon the third
business day subsequent to deposit in the U.S. mail, whichever is earlier.
Either party hereto may change its or his address specified for notices herein
by designating a new address by notice in accordance with this Section 11.
 
12. No Undue Influence. This Agreement is executed voluntarily and without any
duress or undue influence. Consultant acknowledges that he has read this
Agreement and executed it with his full and free consent. No provision of this
Agreement shall be construed against any party by virtue of the fact that such
party or its counsel drafted such provision or the entirety of this Agreement.
 
13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and both of which taken together shall
constitute one and the same agreement.

 
5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the date first above written.
 
CONSULTANT: COMPANY

 
 
 





    Propell Technologies Group Inc.,       a Delaware Corporation              
   
/s/ John A. Zotos
 
By: /s/ Edward Bernstein
 
JOHN A. ZOTOS
 
Name: Edward Bernstein
     
Title: Chairman
 




 
6

--------------------------------------------------------------------------------

 
